 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   PERRY WASHINGTON, et al,                           Case No. 1:14-cv-00129-SAB

 9                  Plaintiffs,                         Appeal No. 18-16324

10          v.                                          ORDER DIRECTING CLERK OF COURT
                                                        TO ADMINISTRATIVELY TERMINATE
11   FRESNO COUNTY SHERIFF, et al.,                     MOTION FOR RECONSIDERATION AND
                                                        FORWARD TO COURT OF APPEALS FOR
12                  Defendants.                         THE NINTH CIRCUIT

13                                                      (ECF No. 160)

14

15          On July 13, 2018, Plaintiff Perry Washington filed a notice of appeal of the order

16 granting Defendant’s motion for summary judgment. (ECF No. 150.) On October 19, 2018, the

17 Court of Appeals for the Ninth Circuit dismissed Plaintiff’s appeal for lack of jurisdiction. (ECf

18 No. 159.) On October 25, 2018, Plaintiff filed a motion for reconsideration and a request for an

19 extension of time. Based on review of the motion filed, Plaintiff is seeking reconsideration of
20 the order dismissing his appeal.

21          Accordingly, the Clerk of the Court is HEREBY DIRECTED to administratively

22 terminate the motion for reconsideration and forward the motion to the Court of Appeals for the

23 Ninth Circuit.

24
     IT IS SO ORDERED.
25

26 Dated:     October 30, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
